RENDERED: MARCH 18, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0595-ME

JORDAN BOYD                                                         APPELLANT


               APPEAL FROM JEFFERSON FAMILY COURT
v.            HONORABLE LAUREN ADAMS OGDEN, JUDGE
                     ACTION NO. 20-D-503009-001


SKYLAR WEISENBERGER                                                   APPELLEE


                                 OPINION
                            AFFIRMING IN PART,
                          REVERSING IN PART, AND
                               REMANDING

                                  ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

MAZE, JUDGE: Jordan Boyd challenges the entry of a domestic violence order

(DVO) on the basis that appellee Skylar Weisenberger failed to satisfy the

statutory requirements for issuance of a DVO, depriving the family court of

jurisdiction to proceed. Because we are convinced that Skylar had standing to seek

a DVO under the applicable statutory requirements, we affirm that portion of the
family court order which issued an order of protection for her and her unborn child.

However, we are also convinced that it was premature to make an award of

temporary custody of her unborn child for whom paternity had yet to be

established. Accordingly, that portion of the DVO awarding temporary custody is

reversed and the case remanded for entry of an amended DVO in compliance with

this Opinion.

                   FACTS AND PROCEDURAL BACKGROUND

              On November 19, 2020, Skylar, proceeding without assistance of

counsel, filed an AOC-275.1 form in the Jefferson Family Court seeking an order

of protection against Jordan. The same form is utilized whether a petitioner is

seeking a domestic violence order under Kentucky Revised Statutes (KRS)

Chapter 403 or an interpersonal protective order under KRS Chapter 456. In her

petition, Skylar stated that on November 18, 2020, Jordan had engaged in an act or

acts of domestic violence and abuse, dating violence and abuse, stalking, or sexual

assault, and described the basis for her petition as follows:1

              Jordan Boyd and I got into a argument because he has
              continuously texting my phone, and stalking me on social
              media, (including making fake accounts and have mutual
              friends watch me), just to try to get in contact with me, in
              order to persue a relationship with me. I am carrying his
              child and the respondent told me when I have our child
              he will take the baby and not let me see it. (This

1
 We have copied Skylar’s allegations verbatim and have not corrected any spelling or
grammatical errors.

                                             -2-
statement in particular happened 3-4 weeks ago). On the
date of 11/18/2020 Jordan Boyd texted me and said “If
you name the baby or do anything without my permission
or without talking to me about it, ima be at your doorstep
on mode. And anybody you know can get it on god.”
The respondent also stated “I’m crazy, now I’m about to
be a terror ass nigga. Now you gonna see how crazy I
am, I know where you live I will ruin yo life just like
your ruining mine mf I will flip yo car upside down go to
jail get out and do it again. I’M REAL FUCXXXX
CRAZY NOW U GON SEE ME MF.” Jordan then
proceeded to say “I fuxxxxx dare you to try and keep me
out of my child’s life. If your thinking about it, and if
you think I talk a lot now trust me you ain’t seen shit yet,
I don’t care about no court or police or anything try some
shit like that and I promise you your going to regret that
immediately. You literally make me want to put a gun to
my head right now, I’m gonna start flipping shit.” Jordan
also stated “Any nixxx you date any nixxx u bring
around my kid on my brothers grave ima stomp et nixxxx
face in.” All of these statements were made in response
to me stating I don’t want to continue a relationship, and
it’s my choice of whether or not I keep you up to date
about my child. I’ve repeatedly asked the respondent to
stop the texts and threats in order to have a stress free
pregnancy. But, he hasn’t stopped and clearly doesn’t
care about me or the well-being of our child. He also
hasn’t even asked how I’m doing. He’s just getting mad
because we are not together. I’m scared for my un-born
child, and I can’t sleep at night because I keep thinking
this pregnancy will not go as smoothly as it’s supposed to
due to stress. At first I wanted him in our childs life but,
now I’m not so sure of that. I can’t trust him and that
scares me. (Around 3-4 weeks ago I had to go to work
and he told me he could watch my dog for a week to
make things easier on me, when I got my dog back she
looked very scared, depressed, and unfed. I fed her 6
times that day). If he’s doing to treat a dog like that, a
treat me like that, it scares me that he might treat our
child like that. I just want him away from me, I’m tired

                            -3-
             of the threats and sleepless nights. I just want him to
             leave me alone.

In completing the form, Skylar listed their relationship as “currently or previously

in a dating relationship,” describing herself as Jordan’s ex-friend. She did not

choose the option, “unmarried, with child in common.” Skylar sought an

emergency or temporary protective order to restrain Jordan from committing

further acts of abuse, from making any unauthorized contact or communication

with her, from going to her work location, and from disposing of her property. She

also requested that the family court order him to stop threatening her.

             On the same day, the family court issued an emergency protective

order (EPO) finding that the allegations constituted an immediate and present

danger of domestic violence and abuse. The family court also ordered the sheriff

to confiscate and retain any firearms in Jordan’s possession pending a hearing,

which was scheduled for early December. Because of a delay in serving Jordan

with summons, as well as the existence of technical, work, and medical issues, the

hearing required by KRS 403.730 could not be conducted until January 5, 2021.

             During a prehearing conference appearance on December 15, 2020,

which Jordan could not attend due to audio issues, his attorney raised a

jurisdictional issue concerning the parties’ relationship, alleging that although

Skylar was pregnant, Jordan and Skylar did not have a child in common for

purposes of seeking a DVO. In response to Jordan’s jurisdictional contention, the

                                         -4-
family court stated that it had entered an EPO in light of Skylar’s allegation that

she was pregnant with his child. It also indicated that if Jordan was going to

acknowledge he was the child’s father, the matter would be before it in family

court anyway. Counsel then informed the court that Jordan was not 100% certain

that the child was his, although he had been told it was his child. The court

thereafter opted to let both parties respond to the jurisdictional issue at the

scheduled hearing and ordered that the terms of the EPO remain in effect until the

that date.

                 At the January 5, 2021 hearing, the parties addressed the jurisdictional

issue Jordan raised in counsel’s oral motion to dismiss. Before ultimately denying

Jordan’s motion, the family court entered a docket order which stated that Skylar

had reassured it that the unborn child was Jordan’s child, as well as noting its

authority to hear interpersonal protective order (IPO) petitions as well as DVO

petitions.

                 Unfortunately, the recording of the January 5 hearing could not be

located by the circuit court clerk for inclusion in the appellate record. However, in

response to Jordan’s motion to alter, amend, or vacate the entry of the DVO,

Skylar’s counsel2 summarized in detail what occurred at the hearing. Two primary

contentions were the focus of that hearing: 1) that the family court lacked


2
    Skylar had obtained counsel to assist at this point of the proceedings.

                                                  -5-
jurisdiction because the parties did not meet the statutory requirements for issuance

of a DVO; and 2) that because paternity could not be established until after the

child was born, an award of temporary custody would be improper. As outlined in

Skylar’s responsive pleading, the proceedings included the following:

                    This Court [the family court] inquired of Petitioner
             whether she had any doubt that her unborn child was
             Respondent’s, and she said she did not. [Video record]
             VR 01/05/21, 11:37:00. This Court rejected
             Respondent’s claim that it lacked jurisdiction, explaining
             that even if Respondent was correct, the Court had joint
             jurisdiction over interpersonal protective orders (“IPOs”).
             VR 01/05/2021, 11:38:40. When Respondent’s counsel
             asked whether the case was going to move forward as an
             IPO, this Court stated:

                   No, I mean, I believe that these parties, you
                   know, I’m anticipating that they will share a
                   minor child and that they, you know, that
                   this child was fathered by Mr. Boyd and
                   obviously paternity can maybe be
                   established in the paternity action once filed
                   but given the, you know, romantic
                   relationship between the parties and [Ms.]
                   Weisenberger’s assurance that this is the
                   child of Mr. Boyd, I don’t, I think it would
                   be unduly burdensome to transfer it to IPO
                   court and then transfer it back to EPO, you
                   know, family court. So I just think in the
                   interest of judicial efficiency and economy,
                   we’re gonna go ahead and keep the case
                   here where it was initially filed, unless
                   there’s, you know, evidence to the
                   contrary going forward. And that’s just
                   consistent with one family one court.

             VR 01/05/21, 11:39:17 (emphasis added).

                                         -6-
                     Respondent’s counsel restated the objection for the
             record – that the matter could not be tried as a DVO case,
             asserting that the parties did not qualify under the statute.
             VR 01/05/21, 11:40:21. In response, the Court reiterated
             that it has jurisdiction over IPOs. VR 01/05/21,
             11:41:15. The Court granted Respondent’s motion to
             continue the evidentiary hearing. In conclusion, the
             Court stated that it was denying Respondent’s motion to
             transfer the case to district court. VR 01/05/21, 11:47:26.

             In light of medical issues concerning Jordan’s counsel and to

accommodate Skylar’s work schedule, the family court passed the matter for

hearing on January 26, 2021, at which the parties and counsel appeared virtually.

Skylar affirmed the contents of the petition and provided copies of text messages

beginning in November 2020. Jordan also provided copies of text messages

between the parties. Due to its concern about several “red flags” in the text

messages, including Jordan’s suicidal ideation, the alleged mistreatment of an

animal, and the damage to Skylar’s television, the family court asked Skylar to

enlarge upon her allegations. Skylar thereafter testified that the situation escalated

when she had had enough of the text message arguments every day and told Jordan

that she just wanted to co-parent. She did not think the arguing was healthy for the

baby. She said Jordan would get mad and was controlling, although he had never

physically harmed her. She said she had not been scared of Jordan in the past,

such as when she told him she wanted to co-parent, but this changed when he

started threatening to kill her and the unborn child in a text message. Upon

                                          -7-
questioning by Jordan’s attorney, Skylar stated that once he sent the text messages

threatening to kill her, she was in imminent fear of physical injury. She went on to

testify that Jordan never attempted to come to her home or work, and he did not

contact her again after the arguments because she had blocked him and his

relatives. Skylar also referred to an incident a few years previously when Jordan

came to her apartment with his cousin, banged on her door, and yelled at her.

             Jordan testified that he and Skylar had been in an on-and-off

relationship for three years. He introduced text messages and discussed the

contents of the messages. He stated that he was excited when Skylar became

pregnant in September. When Skylar told him that she no longer wanted to have a

relationship with him until he showed he had changed, he testified that he told her

he would change. Jordan acknowledged his frustration when Skylar told him that

he could not be part of the child’s life. Although he said he understood Skylar’s

decision that he could not be a part of the child’s life, he nevertheless decided that

he was going to pursue custody. While Jordan agreed that his text messages were

inappropriate, he stated that he never intended to act on what he said. He stated

that Skylar hurt his feelings and that he would never hurt her or the unborn child.

Jordan emphasized that he never had a criminal charge or DVO filed against him.

He understood that Skylar did not want to have a relationship with him and stated

that he took the court process seriously. Jordan testified that he understood he


                                          -8-
could not contact Skylar anymore and said he had moved on. He understood that

once the baby was born, he could proceed through the court system without

contacting Skylar. Finally, Jordan denied not taking proper care of Skylar’s dog

and further testified to his belief that Skylar had only filed the DVO petition to

bolster her chances of obtaining custody of the child after he told her that he

wanted full custody. In Jordan’s opinion, the DVO petition was Skylar’s way of

getting him into the system to support her claim for custody once the child was

born.

               Without permitting argument of counsel, the family court orally

granted a three-year no-contact DVO based on the testimony and evidence

presented at the hearing. Because the parties could not speak to each other, the

court gave Skylar temporary custody of the unborn child. After Jordan’s attorney

objected to the family court awarding temporary custody of a child that had not yet

been born, the court noted the objection for the record, stating that since the parties

could not talk, they would not be able to co-parent. Referencing fatality factors3


3
 The family court’s notation of “fatality factors (Pettingill)” in its handwritten order was an
apparent reference to the following discussion in Pettingill v. Pettingill, 480 S.W.3d 920, 924
(Ky. 2015):

               [l]ethality factors or ‘lethality predictors’ for intimate partner
               violence are not facts but risk factors used by courts, law
               enforcement, counselors, and social scientists to evaluate the threat
               of domestic violence between partners. Louise E. Graham and
               James E. Keller, 15 Kentucky Practice: Domestic Relations Law §
               5:13 (West 2014); Symposium, Death by Intimacy: Risk Factors

                                               -9-
and red flags, and the in-person imminent threat two years previously, the family

court found that domestic violence had occurred and was likely to occur again.

Escalating factors included the pregnancy, Jordan’s jealousy, suicidal ideation,

abuse of a pet, and damage to property. Jordan, through counsel, requested written

findings of fact and asked the court to review the text messages he introduced. The

court indicated that it had read through the text messages and did not find anything

concerning on Skylar’s part. It believed Jordan was the aggressor and “did not

play his hand well at all.”

             The docket order entered on the day of the hearing included the family

court’s written findings:

                   [Skylar and Jordan] both appeared, [Jordan] also
             [with] counsel. [Skylar] adopted her petition [and
             supplemented with] further testimony. [Jordan] was
             abusive to [Skylar’s] dog & threatened suicide in a text.
             [Jordan] damaged televisions in anger. [Jordan] sends
             awful, threatening, aggressive texts to [Skylar] when they
             broke up. He’s never physically harmed her but they
             argued a lot every day. [Jordan] is very controlling &
             would get angry/jealous if she got dressed up. [Jordan]
             would look at her phone messages. [Skylar] is currently

             for Domestic Violence, 20 Pace L.Rev. 263 (2000). Common
             factors include: threats of homicide or suicide, or suicide attempts;
             history of domestic violence and violent criminal conduct;
             stalking; depression or other mental illness; obsessive attachment
             to victim; separation of parties; drug or alcohol involvement;
             possession or access to weapons; abuse of pets; destruction of
             victim’s property; and access to victim and victim’s family and
             other supporters.”




                                             -10-
             pregnant w/[Jordan’s child.] [Skylar] fears the birth of
             their [child] will escalate things, increasing her
             fearfulness of [Jordan]. [Jordan] did have a friend try to
             beat down her door and threaten her in person a few
             years ago (along w/[Jordan]) when he was jealous of an
             ex-boyfriend and showed up angry [at] her house.

The court then held:

                    [Skylar] is credible that she is pregnant
             w/[Jordan’s child.] [Temporary custody] to unborn
             [child] awarded to [Skylar] as in [child’s] best interests,
             b/c the parties cannot communicate. Due to the
             imminent threat by [Jordan] two years ago & fatality
             factors (Pettingill) [Skylar’s] burden to show DV has
             occurred and likely to occur again [was met]. [Jordan’s]
             testimony was not credible (his atty was leading the
             witness). [Jordan] has firearms.

In the written DVO entered that day, effective until January 25, 2024, the family

court referred Jordan to a batterer’s intervention program to help him be better able

to co-parent later.

             Jordan subsequently filed a motion to alter, amend, or vacate the DVO

pursuant to Kentucky Rules of Civil Procedure (CR) 52.02 and 59.05 in which he

argued that the court should have conducted an IPO hearing rather than a DVO

hearing. Jordan insisted that Skylar could not be considered to be a member of an

unmarried couple pursuant to the statutory definition because they did not have a

child in common, arguing that Skylar was merely pregnant with a child she

believed had been fathered by Jordan. He requested that the court vacate the DVO

and transfer the case to the district court for an IPO hearing, which was the practice

                                        -11-
in Jefferson County. Jordan also raised issues about service of process and his due

process rights based on the court’s decision to conduct a DVO hearing rather than

an IPO hearing, which he had anticipated. Citing KRS 406.180, Jordan went on to

argue that the court could not establish paternity of the unborn child because, under

paternity law, a birth is required. Neither could Jordan acknowledge paternity

under the law. In addition, Jordan argued that the written findings of fact were

insufficient to support a finding of domestic violence as there was no evidence to

indicate that Skylar was fearful of imminent physical injury. Finally, he argued

that the leading of a witness by an attorney was not a factor that could be used to

determine the credibility of a witness.

             Skylar, now represented by counsel, filed a response to Jordan’s

motion to vacate. She argued that the court properly entered a DVO and properly

held a DVO hearing, contesting Jordan’s notice argument and citing Jordan’s

failure to contest paternity, along with his admissions that the child was his.

Skylar also noted that when the court ruled on Jordan’s motion to dismiss, it stated

that while it found the allegations in the petition were sufficient to establish the

required relationship, it allowed for the possibility that evidence may show

otherwise. However, she argued that Jordan failed to do so at the hearing. Skylar

contended that KRS 403.720(5) does not specify that a child must already be born

to establish the status of unmarried couple, insisting that to recognize that “an


                                          -12-
unborn child constitutes a ‘child in common’ for purposes of the DVO statutes is

not contrary to treatment of unborn children in other contexts under Kentucky law

and serves the purposes behind Kentucky’s DVO statutes.”

             By order entered May 12, 2021, the family court denied Jordan’s

motion to alter, amend, or vacate. This expedited appeal followed.

             As a preliminary matter, we decline Skylar’s request to strike Jordan’s

brief due to his failure to substantially comply with CR 76.12. Despite its

shortcomings, the brief contains sufficient citations to the record, an appendix

containing the relevant orders on appeal, and a certificate of service stating that the

record had not been removed. And while there were no statements concerning

issue preservation as required by the rule, the relatively abbreviated record did not

hinder a thorough review of the appeal.

                             STANDARD OF REVIEW

             In Clark v. Parrett, 559 S.W.3d 872, 875 (Ky. App. 2018), this Court

set forth the statutory definition of domestic violence and abuse and the

appropriate standards of proof and review:

                   “Domestic violence and abuse” is defined as
             “physical injury, serious physical injury, stalking, sexual
             abuse, assault, or the infliction of fear of imminent
             physical injury, serious physical injury, sexual abuse, or
             assault between family members or members of an
             unmarried couple[.]” Kentucky Revised Statutes (KRS)
             403.720(1). “Any family member or any member of an
             unmarried couple may file for and receive protection . . .

                                          -13-
                from domestic violence and abuse[.]” KRS 403.750(1).
                “Following a hearing . . . if a court finds by a
                preponderance of the evidence that domestic violence
                and abuse has occurred and may again occur, the court
                may issue a domestic violence order[.]” KRS
                403.740(1). “Our review in this Court is not whether we
                would have decided the case differently, but rather
                whether the trial court’s findings were clearly erroneous
                or an abuse of discretion.” Gibson v. Campbell-Marletta,
                503 S.W.3d 186, 190 (Ky. App. 2016).

“The preponderance of the evidence standard is met when sufficient evidence

establishes that the alleged victim ‘was more likely than not to have been a victim

of domestic violence.’” Baird v. Baird, 234 S.W.3d 385, 387 (Ky. App. 2007)

(quoting Commonwealth v. Anderson, 934 S.W.2d 276, 278 (Ky. 1996)).

                In Caudill v. Caudill, 318 S.W.3d 112, 114-15 (Ky. App. 2010), this

Court stated:

                The standard of review for factual determinations is
                whether the family court’s finding of domestic violence
                was clearly erroneous. CR 52.01; Reichle v. Reichle, 719
                S.W.2d 442, 444 (Ky. 1986). Findings are not clearly
                erroneous if they are supported by substantial evidence.
                Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003). “[I]n
                reviewing the decision of a trial court the test is not
                whether we would have decided it differently, but
                whether the findings of the trial judge were clearly
                erroneous or that he abused his discretion.” Cherry v.
                Cherry, 634 S.W.2d 423, 425 (Ky. 1982) (citation
                omitted). Abuse of discretion occurs when a court’s
                decision is unreasonable, unfair, arbitrary or capricious.
                Kuprion v. Fitzgerald, 888 S.W.2d 679, 684 (Ky. 1994)
                (citations omitted).

(Footnote omitted.) The Caudill Court went on to recognize that:

                                           -14-
                    While “domestic violence statutes should be
             construed liberally in favor of protecting victims from
             domestic violence and preventing future acts of domestic
             violence[,]” Barnett v. Wiley, 103 S.W.3d 17, 19 (Ky.
             2003), “the construction cannot be unreasonable.” Id.
             (citing Beckham v. Board of Education of Jefferson
             County, 873 S.W.2d 575, 577 (Ky. 1994)). Furthermore,
             we give much deference to a decision by the family
             court, but we cannot countenance actions that are
             arbitrary, capricious or unreasonable. See Kuprion, 888
             S.W.2d at 684.

Caudill, 318 S.W.3d at 115.

                                     ANALYSIS

1. Was Skylar a member of an unmarried couple with a child in common?

             The dispositive issue in this appeal is whether Skylar qualified for

protection under the DVO statutes. KRS 403.725(1)(a) permits “[a] petition for an

order of protection [to] be filed by . . . [a] victim of domestic violence and

abuse[.]” KRS 403.720(1), in turn, defines “domestic violence and abuse” as

“physical injury, serious physical injury, stalking, sexual abuse, strangulation,

assault, or the infliction of fear of imminent physical injury, serious physical

injury, sexual abuse, strangulation, or assault between family members or members

of an unmarried couple[.]” Because there is no allegation that Skylar and Jordan

are family members as they were never married, Skylar must prove that she

qualifies for protection under the DVO statutes as a “member of an unmarried

couple.” “[M]ember of an unmarried couple” is defined in KRS 403.720(5) as


                                         -15-
“each member of an unmarried couple which allegedly has a child in common, any

children of that couple, or a member of an unmarried couple who are living

together or have formerly lived together[.]” (Emphasis added.)

             Because there was no evidence presented to the family court that

Skylar and Jordan were living together or had formerly lived together, this appeal

centers upon the question of whether Skylar properly qualifies as a member of an

unmarried couple under KRS 403.720(5) solely because she and Jordan allegedly

have a child in common. Because we are persuaded that the facts of this case fit

squarely into the first part of statutory definition of unmarried couple, we conclude

that Skylar is entitled to the protections afforded by entry of a DVO. Skylar’s

testimony that she was about two months pregnant with Jordan’s child constituted

sufficient evidence from which the family court could conclude that Skylar and

Jordan allegedly had a child in common, despite the fact that the child had yet to be

born.

             General principles of statutory construction compel this conclusion.

“In construing a statute, it is fundamental that our foremost objective is to

determine the legislature’s intent in enacting the legislation.” Pearce v. University

of Louisville, by and through its Board of Trustees, 448 S.W.3d 746, 749 (Ky.

2014). “To determine legislative intent, we look first to the language of the

statute, giving the words their plain and ordinary meaning.” Richardson v.


                                         -16-
Louisville/Jefferson County Metro Government, 260 S.W.3d 777, 779 (Ky. 2008).

“Further, we construe a ‘statute only as written, and the intent of the Legislature

must be deduced from the language it used, when it is plain and

unambiguous. . . .’” Pearce, 448 S.W.3d at 749 (emphasis added) (citing Western

Kentucky Coal Co. v. Nall & Bailey, 228 Ky. 76, 14 S.W.2d 400, 401-02 (1929)).

             The Supreme Court in Pearce made clear that appellate courts are not

free to “distort[] the meaning of the statute by ignoring essential words” Id. at 751.

Pearce instructs that courts “must consider the entire [statutory] phrase and

account for all of the words used in it.” Id. (emphasis added). In reversing the

Court of Appeals, the Pearce court held that “courts are not at liberty to ignore the

legislature’s use of the phrase the ‘of the Commonwealth’ to modify [the] word

‘citizens[,]’” emphasizing that courts “are not free to use only the words that

satisfy us, and ignore the words that do not suit our conception of what the law

ought to be.” Id.

             Relying upon Pearce, we are convinced that the General Assembly’s

use of the word “allegedly” in KRS 403.720(5) cannot simply be ignored. Thus,

the family court was free to accept Skylar’s testimony alleging that she was two

months pregnant with Jordan’s child as evidence that she was a “member of an

unmarried couple which allegedly has a child in common[.]” The Cambridge

Online Dictionary defines the word “allegedly” as “something [] said to be true but


                                        -17-
[which] has not been proved[.]” 4 Skylar’s statement on the DVO initiating form

that she was pregnant with Jordan’s child and her reiteration of that allegation in

her testimony before the family court, in our view, fully satisfies the statutory

requirement for DVO protection as a member of an unmarried couple which

allegedly has a child in common. Further, the fact that the child had not yet been

born seems to present a situation which demonstrates the very purpose for the

legislature’s inclusion of the word “allegedly” in the statutory definition. Had the

child been born, it would have been subject to testing to prove or disprove

paternity and there would be no need to use the term “allegedly.”

               We also emphasize that the family court was dealing with very serious

allegations lodged by an unrepresented litigant. As evidenced by his own words,

Jordan’s belief that he and Skylar apparently had a child in common precipitated

the majority of his threats against her. To reiterate some of the text messages

previously set out:

               If you name the baby or do anything without my
               permission or without talking to me about it, ima be at
               your doorstep on mode. And anybody you know can get
               it on god.

               I’m crazy, now I’m about to be a demon ass nigga. Now
               you gonna see how crazy I am, I know where you live I
               will ruin yo life just like your ruining mine mf I will flip


4
 Allegedly, CAMBRIDGE DICTIONARY,
https://dictionary.cambridge.org/us/dictionary/english/allegedly (last visited Mar. 15, 2022).

                                               -18-
             yo car upside down go to jail get out and do it again. I’M
             REAL FUCXXXX CRAZY NOW U GON SEE ME MF.

             I fuxxxxx dare you to try and keep me out of my child’s
             life. If your thinking about it, and if you think I talk a lot
             now trust me you ain’t seen shit yet, I don’t care about no
             court or police or anything try some shit like that and I
             promise you your going to regret that immediately. You
             literally make me want to put a gun to my head right
             now, I’m gonna start flipping shit.

             Any nixxx you date any nixxx u bring around my kid on
             my brothers grave ima stomp et nixxxx face in.

             But oh last thing ANY nigga you date marry etc
             whatever ion want him anywhere near my child. If he
             even LOOKS at my child I PROMISE you I will beat the
             snot out that nigga so bad everytime I see him he gon
             wish I would just kill him.

             And oh yea I fucking DARE you to try keep me out of
             my child’s life u think I talk a lot now trust me you ain’t
             seen shit yet idgaf about no court police of
             anything try some shit like that and I PROMISE you, you
             gon regret that shit immediately. That’s the problem[.]

In addition to the quoted texts, Skylar alleged that Jordan had threatened her family

and mistreated her dog. Perhaps most concerning in light of evidence presented to

the family court is Jordan’s access to firearms. On the basis of evidence before it,

we are convinced that the family court not only had jurisdiction but was bound to

enter an order of DVO protection for Skylar based upon her virtually

uncontradicted allegations.




                                         -19-
             In addition to our conclusion based upon the plain language of the

statute, our conclusion finds support in the decision of our Supreme Court in Smith

v. Doe, 627 S.W.3d 903, 909 (Ky. 2021): “[a]part from who may file a petition for

an IPO or DVO, the statutes governing the respective protective orders read and

operate in much the same way.” Similarly, this Court held in Calhoun v. Wood,

516 S.W.3d 357, 360 (Ky. App. 2017), “[i]t appears the purpose and intent behind,

and the interpretation of, the DVO statutes are almost identical to that of the IPO

statutes.” As previously noted, petitions for both DVOs and IPOs are filed using

the same Administrative Office of the Courts form. The ruling of the issuing court

is recorded on a form incorporating its decisions as to both DVOs and IPOs. It is

undisputed that the family court’s jurisdiction extends to rulings on either type of

protective order. Accordingly, we ascribe no significance to the fact that this

unrepresented petitioner checked the wrong box on the initiating form concerning

her status with respect to Jordan.

             Furthermore, this Court held in an unpublished opinion that paternity

need not be proven in order to create a legal relationship which would warrant a

protective order:

             Furthermore, we believe that to require so would create a
             conflict with the intent of the statutes to provide
             protective orders to those who are in need of them as well
             as a conflict of public policy. The trial court did not
             establish paternity but rather used the allegation of


                                         -20-
               paternity to establish sufficient grounds for the grant
               of protection.

Barrera v. Vega,5 No. 2006-CA-002211-MR, 2008 WL 540790, at *2 (Ky. App.

Feb. 29, 2008) (emphasis added).

               Finally in regard to Skylar’s entitlement to DVO protection, we urge

our General Assembly to amend KRS 403.720(5) to remove any doubt as to its

intent to protect pregnant victims of domestic violence. In response to an opinion

denying domestic violence protection to the mother of an unborn child, the

legislature of the state of New Jersey promptly amended its domestic violence

statute:

               In Croswell v. Shenouda, 275 N.J.Super. 614, 620, 646
               A.2d 1140 (Ch. Div. 1994), the trial court held that, for
               purposes of establishing a family-type relationship
               between parties, under the Domestic Violence Act, a
               fetus could not be considered a child-in-common of the
               parties in order to establish jurisdiction under the Act. It
               is significant, however, that Croswell was decided on
               May 6, 1994. Only three months later, on August 11,
               1994, the New Jersey Legislature expressly expanded the
               jurisdictional parameters of the Domestic Violence Act,
               and supplemented the definition of a victim, to include
               any person “who has been subjected to domestic
               violence by a person . . . with whom the victim
               anticipates having a child in common, if one of the
               parties is pregnant.” N.J.S.A. 2C:25-19(d). Further,
               this 1994 amendment may logically be considered in
               conjunction with the Act’s 1991 Statement of Legislative
               Findings, in which the Legislature expressly found and

5
  This non-published opinion is cited not as authoritative precedent but merely as instructive as
to a prior appellate interpretation of paternity in domestic violence situations.

                                               -21-
             declared that “a significant number of women who are
             assaulted are pregnant.” N.J.S.A. 2C:25-18. By reading
             the 1991 legislative statement and 1994 legislative
             amendment in pari materia, one may reasonably
             conclude that our Legislature recognized a socially
             significant and special need to protect pregnant
             victims of domestic violence.

B.C. v. T.G., 430 N.J. Super. 455, 464-65, 65 A.3d 281, 286 (Ch. Div. 2013)

(emphases added).

             In sum, we are firmly convinced that the Jefferson Family Court acted

within its jurisdiction in entering a DVO for the protection of Skylar and her

unborn child.

2. Did the family court err in awarding temporary custody of an unborn
   child?
            We now turn to that portion of the DVO which awarded Skylar

temporary custody of her unborn child. Although awards of temporary custody are

plainly provided for by the explicit terms of KRS 403.740(1)(d)(2), an award of

temporary custody of a child for whom paternity cannot be established prior to

birth is, in our opinion, premature. Importantly, an award of custody was not

necessary to protect Skylar’s unborn child prior to its birth as the DVO protecting

Skylar protects her unborn child as well. Once the child is born, Skylar can

petition the court to amend the order of protection to award temporary custody if

the circumstances at that time so require.




                                        -22-
             Further, we note jurisprudence from other states holding that there can

be no initial custody determination under the Uniform Child Custody Jurisdiction

and Enforcement Act (UCCJEA) until the birth of a child:

             The statute defines a “child” as “an individual who has
             not attained 18 years of age.” 750 ILCS 36/102(2) (West
             2014). The UCCJEA, however, does not “authorize
             jurisdiction over a child custody proceeding concerning
             an unborn child.” Waltenburg v. Waltenburg, 270
             S.W.3d 308, 316 (Tex.App.2008)[.]

Fleckles v. Diamond, 2015 IL App (2d) 141229, ¶ 36, 35 N.E.3d 176, 184 (Ill.

App. Ct. 2015). In addition, KRS 403.800(4), the Kentucky version of the

UCCJEA, defines “child custody proceedings” to include a proceeding seeking an

order of protection:

              (4) “Child custody proceeding” means a proceeding in
             which legal custody, physical custody, or visitation with
             respect to a child is an issue. The term includes a
             proceeding for divorce, separation, neglect, abuse,
             dependency, guardianship, paternity, termination of
             parental rights, and protection from domestic violence,
             in which the issue may appear. The term does not
             include a proceeding involving juvenile delinquency,
             contractual emancipation, or enforcement under Article
             3[.]

(Emphasis added.) Like our sister states, we view the criteria set out in KRS

403.800 to 403.880 for making initial custody decisions as presupposing a child

which has been born. For example, KRS 403.822(1)(a) references the “home state

of the child on the date of the commencement of the proceeding[.]” Logic dictates


                                        -23-
that an unborn child acquires a home state at the time of his or her birth.

Furthermore, the factors to be considered in selecting a temporary custodian

presuppose a child that has been born: “[s]ubstantial evidence is available in this

state concerning the child’s care, protection, training, and personal

relationships[.]” KRS 403.822(1)(b)(2). Finally, the UCCJEA predicates the

acquisition of continuing, exclusive jurisdiction on the residence of the child’s

parents. KRS 403.824. The foregoing factors persuade us that the family court

cannot acquire jurisdiction to make an initial award prior to the birth of the child

and establishment of paternity.

             In reaching this decision, we recognize that the UCCJEA provides for

temporary emergency jurisdiction in KRS 403.828. However, the factors

supporting jurisdiction under that statute again presuppose a child that has been

born. In this regard, we emphasize that until the time of the child’s birth, the order

protecting Skylar protects her unborn child as well.

             Accordingly, we conclude that the family court lacked jurisdiction to

award Skylar temporary custody of her unborn child.

                                   CONCLUSION

             Accordingly, because we are convinced that the family court did not

clearly err in concluding that Skylar’s allegations were sufficient to satisfy the

statutory definition for protection under the domestic abuse statute, we affirm that


                                         -24-
portion of DVO protecting her and her unborn child from further acts domestic

violence. That portion of the DVO which awarded Skylar temporary custody of

the unborn child is reversed and the case remanded to the family court for entry of

an amended DVO in conformity with this Opinion.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Abigail Green                             Dorislee Gilbert
Macauley Campbell                         Louisville, Kentucky
Miles Devon Skeens IV
Louisville, Kentucky




                                        -25-